
	

114 HR 2989 IH: South Sudan Peace Promotion and Accountability Act of 2015
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2989
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Rooney of Florida (for himself, Mr. Capuano, Mr. McCaul, Ms. Lee, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To encourage the warring parties of South Sudan to resolve their conflict peacefully, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the South Sudan Peace Promotion and Accountability Act of 2015. 2.Findings; statement of congress (a)FindingsCongress finds the following:
 (1)In December 2013, tensions between political leaders sparked a new civil conflict in South Sudan that has killed tens of thousands, displaced an estimated two million people, including over 500,000 refugees, and left 4.6 million people—40 percent of the population—facing the threat of extreme hunger and in need of immediate humanitarian assistance.
 (2)Since the United States helped broker the 2005 Comprehensive Peace Agreement, which ultimately set the framework for the 2011 South Sudan referendum in which the people of South Sudan chose independence, the United States has remained the leading donor to South Sudan.
 (3)The warring parties have repeatedly impeded and interfered with the delivery of humanitarian assistance and threatened aid workers, showing little regard for the dire conditions facing the people of South Sudan.
 (4)The warring parties have often defied international humanitarian and human rights law, committing acts of sexual violence, recruiting and using children as soldiers, and targeting and killing civilians based on their ethnicity or perceived allegiances, among other atrocities.
 (5)While representatives of the warring parties agreed in the January 21, 2015, Arusha Communique that they bear full responsibility for South Sudan’s crisis and that those individuals responsible for atrocities should be held accountable, no party to the conflict has taken credible steps to hold any senior civilian or military leader to account, and instead continue to commit atrocities with impunity.
 (6)Eight commitments and recommitments to cease hostilities have been broken, and the most recent round of peace talks held in Addis Ababa, Ethiopia, under the auspices of the Intergovernmental Authority on Development (IGAD) from January 2014 through March 5, 2015, failed to bring meaningful progress to end the war.
 (7)The African Union (AU) has joined the Intergovernmental Authority on Development (IGAD) in pursuing other options to bring peace in South Sudan, including discussion of targeted sanctions on individuals in South Sudan who continue to undermine the peace process.
 (8)Regional actors and other external entities continue to undermine the peace process through various means, including through the transfer of arms and other support to the warring parties, and through the presence of foreign forces participating in the conflict.
 (9)The proliferation of small arms in South Sudan continues to fuel the killing of innocent civilians and is instrumental in undermining the peace process.
 (10)Attempts to establish peace and stability in South Sudan have not resulted in a comprehensive peace agreement, including mediation supported by IGAD and initiatives to address divisions within the Sudan People’s Liberation Movement (SPLM) by Tanzania and South Africa.
 (11)On March 3, 2015, the United Nations Security Council (UNSC) adopted Security Council Resolution 2206 which condemned the flagrant violations of the various cessation of hostilities agreements, underscored its willingness to impose targeted sanctions against those responsible for actions or policies that threatened South Sudan’s peace, security, or stability, requested that the United Nations Secretary General form a panel of experts to identify responsible individuals or entities, and indicated a willingness to consider an arms embargo in the future.
 (12)On April 3, 2014, President Obama signed Executive Order 13664, which allows for additional targeted sanctions and a visa ban against those individuals whose actions threaten the peace, security or stability of South Sudan, obstruct the peace talks and processes, undermine democratic institutions, or commit human rights abuses. The Administration has already designated four individuals under this order, two from the Government of South Sudan and two from the opposition. Canada and the European Union have implemented similar regimes.
 (13)On May 29, 2015, the Government of South Sudan expelled the United Nations Humanitarian Coordinator, Toby Lanzer, who was tasked with overseeing the vast humanitarian operation in South Sudan.
 (14)The date July 9, 2015, should signify and celebrate South Sudan’s independence and peaceful recovery from decades of war, yet the violence against children in South Sudan has reached a new level of brutality. Children are being aggressively recruited into armed groups on both sides of the conflict and forced to participate in a conflict not of their making. The psychological and physical effects on these children must be recognized and addressed and this violence against the innocent must stop immediately.
 (b)Statement of congressCongress— (1)recognizes that there has been a dramatic failure of leadership in South Sudan that has left South Sudanese civilians in a protracted and unacceptable state of suffering, and that the United States stands in solidarity with the people of South Sudan as they call for peace;
 (2)urges all parties involved in the conflict to immediately cease all violence and work towards a negotiated, publicly transparent settlement developed through diplomacy and reconciliation, and urges that this process be inclusive to South Sudanese civil society, including women and traditional leaders, to bring about peace and stability in South Sudan;
 (3)stresses the need to adequately communicate to the South Sudanese people the proposed process for the establishment of a transitional government to carry South Sudan through the development of a fully inclusive national dialogue, constitutional and internal government reform, national peace and reconciliation efforts, and eventually an inclusive, credible process towards national elections;
 (4)stresses the need for the Administration to continue to promote freedoms of association and expression in South Sudan, and to support the growth of effective, resilient, and empowered civil society organizations, particularly those organizations that are transparent, representative, and promote the active inclusion and participation of women and girls;
 (5)expresses concern over the March 23, 2015, decision of the Parliament of South Sudan to extend by three years the terms of President Kiir and other elected officials, and urges the Government of South Sudan to ensure that this does not curtail the urgent need for a negotiated peace agreement with the opposition and a transitional government of national unity as had been committed to by both parties in IGAD negotiations on May 9, 2014;
 (6)welcomes the efforts by the Administration to push for the public release of the full report by the AU Commission of Inquiry (CoI) in South Sudan, and emphasizes the positive impact the release of this report, and resulting prosecutions of those individuals determined responsible for conflict or human rights crimes, would have for accountability, justice, and closure for the people of South Sudan;
 (7)calls on the United States Permanent Representative to the United Nations to promote human rights monitoring carried out by United Nations Mission in South Sudan (UNMISS) and advocate for publicly releasing reports on the human rights situation in South Sudan on a regular basis;
 (8)approves of the ongoing efforts by the Administration to use the necessary tools, as outlined in Security Council Resolution 2206, to increase pressure on the warring parties to come to the negotiating table following the failure of the parties to meet the March 5, 2015, IGAD deadline in Addis Ababa, Ethiopia;
 (9)supports the ongoing efforts by the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to work with regional countries and like-minded countries to fully implement Security Council Resolution 2206;
 (10)applauds the United Nations Security Council and the Department of the Treasury for imposing sanctions on individuals on both sides of the conflict in South Sudan and supports the efforts of the Department of the Treasury and the Department of State to identify candidates for designation under Executive Order 13664;
 (11)urges the Department of the Treasury to prioritize investigative actions that uncover the illicit financial flows fueling the ongoing violence and contributing to the extended humanitarian suffering of the people caught in the conflict;
 (12)supports the establishment of a credible, independent hybrid judicial court or investigation by the International Criminal Court or other credible judicial court and for all parties in South Sudan to deliberate in a peaceful manner for transitional justice and a truth and reconciliation commission;
 (13)urges the Administration to continue to offer and further expand support for resilience and development programming in parts of South Sudan less affected by conflict or otherwise suited for such programming in order to preserve and expand where possible the fragile gains in health, education, agricultural productivity, and economic development;
 (14)applauds the work of the United Nations peacekeeping mission, which by sheltering over 100,000 people within its compounds has saved thousands of live, as well as the continuous humanitarian and human rights work in the region from many national and international nongovernmental organizations (NGOs), civil society organizations, faith-based groups, and international organizations, and calls on all parties to the conflict to respect and support the unfettered access of humanitarian organizations to provide aid to all civilian populations during humanitarian crises;
 (15)condemns the expulsion of Toby Lanzer, the United Nations Humanitarian Coordinator by the Government of South Sudan at a time when the humanitarian crisis continues to grow;
 (16)urges all parties to respect the neutrality of UNMISS sites and expresses the need for the Administration to work with the Government of South Sudan on its compliance with its Status of Forces Agreement with UNMISS to ensure it is respecting, supporting and protecting the work of UNMISS personnel as they endeavor to protect internally displaced people sheltering at UNMISS bases and those individuals outside these bases who are displaced by the ongoing fighting; and
 (17)expresses the need for the Administration to capitalize on opportunities to engage in dialogue at the highest levels with like-minded members of the international community to further promote positive engagement in South Sudan to bring about a reform process that addresses the root causes of this conflict.
				3.Codification of sanctions
 (a)RestrictionThe sanctions imposed on individuals identified in the Federal Register as of the date of the enactment of this Act related to South Sudan, and all other such individuals so identified after such date, specified in Executive Order No. 13664 of April 3, 2014 (Blocking Property of Certain Persons With Respect to South Sudan), as in effect on the day before such date of enactment, shall remain in effect until the President has certified to the appropriate congressional committees that such sanctions are no longer necessary.
 (b)Rule of constructionNothing in this section may be construed to limit the authority of the President to impose additional sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), relevant executive orders, regulations, or other provisions of law.
			4.Reporting and strategy
			(a)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report regarding the United States engagement with South Sudan.
 (2)ContentsThe report required under paragraph (1) may contain a classified annex and shall include the following:
 (A)An update on the peace process and a description of the Administration’s direct support for diplomatic engagement, including the United States efforts to mitigate challenges that arise within the negotiations, a description of those challenges, and the overall diplomatic strategy to end the conflict.
 (B)An assessment of the strengths and weaknesses of the existing peace process and related regional activities impacting the process, and a plan to strengthen that process or to develop complementary or alternative diplomatic efforts to achieve peace and foster stability in South Sudan.
 (C)An assessment of the impact of existing targeted sanctions on South Sudan, including those sanctions imposed under Executive Order No. 13664 and subsequent actions by the Administration and international community to expand targeted sanctions, and the efforts made to date, including an assessment of the proposed impact of and challenges associated with, building an international consensus to enforce an arms embargo.
 (D)The Administration’s current policy regarding the export, sale, distribution, transfer, lending, or gift of defense articles or defense services (as such terms are defined in section 47 of the Arms Export Control Act (22 U.S.C. 2794)) to the Government of the Republic of South Sudan and those armed forces in opposition to the Government of the Republic of South Sudan.
 (E)A detailed description of the known sources of arms and related material dispatched to the warring parties since the onset of the conflict.
 (F)A description of the efforts taken by the Administration to support, develop, maintain, or expand foreign assistance programming in parts of South Sudan less affected by conflict or otherwise suited for such programming.
 (G)An assessment of South Sudan’s domestic capacity to support a hybrid judicial court and the options for the establishment of such a court.
					(b)Strategy
 (1)In generalNot later than 90 days after the date of transmission of the report required under subsection (a), the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a strategy to guide future United States engagement with South Sudan.
 (2)Content of strategyThe strategy required under paragraph (1) may contain a classified annex and shall include the following:
 (A)A plan to help strengthen efforts by the United Nations peacekeeping mission in concert with the regional and international diplomatic and donor community to protect South Sudanese civilians affected by the conflict, particularly women and children.
 (B)A strategy to advance peace and reconciliation efforts in the South Sudan and for supporting the rule of law in affected areas.
 (C)An interagency framework plan to coordinate and review diplomatic, development, and military elements of United States policy, including expended, obligated, and requested funding amounts contained in annual budget submissions to Congress, for South Sudan and the region.
 (D)A description of the Administration’s strategy to support documentation and investigation of instances of human rights abuses and corruption, parties’ financing of the conflict, and to monitor and combat illicit financial flows fueling the ongoing violence, and the resources necessary to adequately support these efforts.
 (E)A description of ways the United States is working with the United Nations to gather information on events taking place on the ground in South Sudan that may be attributing to instability, as well as information on those individuals of South Sudan or non-native entities that are implicated in violations of international and human rights law, and information regarding the root causes of the proliferation of weapons in South Sudan, and a plan for sharing information with the United Nations Panel of Experts.
 (F)A plan to assist in refugee and internally displaced persons’ (IDPs) voluntary return and reintegration into communities once they determine conditions are appropriate for return, including efforts to provide support for children needing both psychological and physical rehabilitation.
 (G)A plan to pursue high-level engagement with the regional and like-minded governments in order promote a better environment for resolution of the crisis, to halt the flow of arms from all external sources, and to support the creation, implementation, and enforcement of a United Nations Security Council arms embargo and targeted individual sanctions on all parties to the conflict in South Sudan.
					
